     Case 19-01173          Doc 11      Filed 10/09/19       Entered 10/09/19 08:09:33            Desc Deficiency
                                               - Strike      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                                     CHAPTER 7
In Re:                                                               Bankruptcy No.

Christina A Parks                                                    19−01173

Debtor(s)



                            NOTICE AND ORDER RE: FILING DEFICIENCY



NOTICE IS HEREBY GIVEN that on October 8, 2019, a pleading was filed in the above referenced case containing
the following deficiency:

         Declaration Under Penalty of Perjury for Non−Individual Debtors (Form B202) re: Amended
         Schedules
         not signed by debtor(s) or was omitted.
         Declaration About an Individual Debtor's Amended Schedules (Form B106−Declaration)
         not signed by debtor(s) or was omitted.
         Summary of Assets and Liabilities and Certain Statistical Information (Form B106−Summary)
         not signed by debtor(s) or was omitted.
         Summary of Assets and Liabilities (Form B206−Summary) not signed by debtor(s) or was omitted.
         Original document was not signed by party/attorney:
         Document Name:
         Other Document(s):
THEREFORE, IT IS HEREBY ORDERED:

the filing party shall cure the deficient filing(s) as described in the above Notice no later than 7 days from the date of
this ORDER;

IT IS FURTHER ORDERED: if the deficiency is not corrected by the above date(s), the pleading may be stricken
from the record.




ORDERED October 9, 2019




                                                               Thad J. Collins
                                                               Bankruptcy Judge
